--------------------------------------------------------------------------------

Exhibit 10.1

SEPARATION AGREEMENT AND FULL AND FINAL RELEASE

This Separation Agreement and Full and Final Release (“Agreement”) is entered
into between Edward Haft (“Employee”) and SunOpta Inc. (“Company”). This
Agreement has been individually-negotiated and is not provided in connection
with a termination program.

RECITALS

WHEREAS, Employee has been employed by the Company pursuant to an Employment
Agreement, dated as of July 29, 2015, as amended effective as of August 18, 2106
(“Employment Agreement”); and

WHEREAS, Employee received a stock option award by letter agreement dated
November 21, 2016 (“Option”); and

WHEREAS, Employee’s employment relationship with the Company is ending effective
August 14, 2017, under circumstances that make Employee eligible for
compensation as set forth in Section 8(b) of the Employment Agreement, subject
to conditions set forth in Section 8(f) of the Employment Agreement; and

WHEREAS, certain of Employee’s obligations under the Employment Agreement,
including without limitation Employee’s obligations pursuant to Sections 4, 5,
6, 9, and 10 of the Employment Agreement, continue in effect following
termination of Employee’s employment relationship with the Company (“Continuing
Obligations”); and

WHEREAS, this Agreement is entered into for purposes of documenting the
implementation of Sections 8(b) and 8(f) of the Employment Agreement and
providing for the release of claims by Employee as specified therein.

NOW, THEREFORE, for adequate and mutual consideration, the parties agree as
follows

AGREEMENT AND RELEASE

1.      Termination of Employment Relationship. Employee and the Company will
end their employment relationship on August 14, 2017 (the “Termination Date”).
In connection with such termination:

  A.

The Company may relieve Employee of all duties and place the Employee on
administrative leave prior to the Termination Date by providing written notice.
Employee will no longer be authorized to transact business or incur any
expenses, obligations and liabilities on behalf of the Company after the earlier
of being placed on administrative leave or the Termination Date.

        B.

The Company will pay Employee a final paycheck including all salary earned
through the Termination Date and any earned and unused vacation time. In
addition, the Company will reimburse Employee for unreimbursed business expenses
properly incurred by Employee in accordance with Company policy through the
Termination Date, provided such claims for reimbursement are accompanied by
appropriate documentation and are submitted to the Company within 30 days
following the Termination Date.

1

--------------------------------------------------------------------------------


  C.

Employee acknowledges and agrees that as of the Termination Date he is vested in
stock options as set forth below, that the vested options are exercisable
following the Termination Date in accordance with the applicable plan, and that
he has no other rights to equity or equity based compensation in connection with
Employee’s employment or termination of employment.


Grant Name /Plan Award Type Grant Date Exercise
Price Vested and
Exercisable 10/09/2015_2013 Plan__5.26_0 - NQ Options (NQ) 09-Oct-2015 $5.26 989
10/09/2015_2013 Plan_ISO_5.26_0 Options (ISO) 09-Oct-2015 $5.26 19,011
05/24/2016_2013 Plan_-SLT_3.27 - NQ Options (NQ) 24-May-2016 $3.27 19,049


  D.

Employee hereby confirms his resignation from all positions held by Employee as
a director, officer or other fiduciary of the Company, including any and all
affiliates.

        E.

Employee acknowledges (i) receipt of all compensation and benefits due through
the Termination Date as a result of services performed for the Company, except
as provided in this Agreement; (ii) Employee has reported to the Company any and
all work-related injuries incurred during employment; and (iii) the Company
properly provided any leave of absence because of Employee’s or a family
member’s health condition and Employee has not been subjected to any improper
treatment, conduct or actions due to a request for or taking such leave.

2.      Consideration. Pursuant to Section 8(b) of the Employment Agreement, and
subject to the conditions set forth in Section 8(f) of the Employment Agreement,
the Company will provide Employee the following benefits upon expiration of the
revocation period set forth in Paragraph 9 of this Agreement:

  A.

Severance pay in the total gross amount of $428,645.00, to be paid as salary
continuation (the “Severance Benefit”). The Severance Benefit shall be allocated
over a fifty-two (52) week period beginning after the Termination Date and
payable in the form of substantially equal monthly payments made over this
fifty- two (52) week period (subject to the payment timing and method set forth
in this paragraph). The first installment shall be paid commencing on the first
regular payroll date of the Company that occurs more than 60 days after the
Termination Date (and including any installment that would have otherwise been
paid on regular payroll dates during the period of 60 days following the
Termination Date).

        B.

In the event of a payout of an annual bonus to senior leadership team members
under the 2017 Short Term Incentive Plan (“STIP”), an amount equal to a pro-rata
portion of the Employee’s 2017 STIP based upon the Termination Date, calculated
and paid in accordance with Section 8(b)(iii) of the Employment Agreement.

1

--------------------------------------------------------------------------------


  C.

If Employee elects COBRA, the Company will pay a portion of the COBRA premiums
for medical and dental coverage, equal to the portion the Company pays for
active employees at the same coverage level, for up to twelve (12) months.
Employee is responsible for the Employee portion of such coverage and for any
COBRA premiums following twelve (12) months.

        D.

Outplacement Benefits. The Company will provide Employee with outplacement
benefits for six (6) months through Challenger, Gray & Christmas.

The Company will apply standard tax and other applicable withholdings to
payments made to Employee. Employee agrees that the consideration the Company
will provide includes amounts in addition to anything of value to which Employee
already is entitled. The Company also will pay Employee accrued but unused
vacation regardless of whether Employee signs this Agreement.

3.      Full and Final Release. In consideration of the benefits provided by the
Company, Employee, for Employee personally and Employee’s heirs, executors,
administrators, successors and assigns, fully, finally and forever releases and
discharges the Company and its affiliates, as well as their respective
successors, assigns, officers, owners, directors, agents, representatives,
attorneys, and employees (all of whom are referred to throughout this Agreement
as the “Released Parties”), of and from all claims, demands, actions, causes of
action, suits, damages, losses, and expenses, of any and every nature
whatsoever, as a result of actions or omissions occurring through the date
Employee signs this Agreement. Specifically included in this waiver and release
are, among other things, any and all claims of alleged employment discrimination
and retaliation prohibited by Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act
(“ADEA”), including the amendments provided by the Older Workers Benefits
Protection Act (“OWBPA”), and any other federal, state or local statute, rule,
ordinance, or regulation, as well as any claims under common law for tort,
contract, and wrongful discharge. Employee is releasing all rights under section
1542 of the California Civil Code. Section 1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Employee consciously intends these consequences even as to claims for damages
that may exist as of the date this Agreement is executed that Employee does not
know exists and which if known, would materially affect Employee’s decision to
execute this Agreement, regardless of whether the lack of knowledge is the
result of ignorance, oversight, error, negligence or any other cause.

4.      Exceptions to the Release. The above release does not waive claims (i)
for unemployment or workers’ compensation benefits, (ii) for vested rights under
ERISA-covered employee benefit plans as applicable on the date Employee signs
this Agreement, (iii) that may arise after Employee signs this Agreement, and
(iv) which cannot be released by private agreement. Employee understands that
nothing in this Agreement (a) limits or affects Employee’s right to challenge
the validity of this Release under the ADEA or the OWBPA or (b) prevents
Employee from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the EEOC, the National Labor Relations
Board, the Securities and Exchange Commission, or any other federal, state or
local agency charged with the enforcement of any laws, including providing
documents or other information, or (c) prevents Employee from exercising
Employee’s rights under Section 7 of the NLRA to engage in protected, concerted
activity with other employees, although by signing this Agreement, Employee is
waiving his right to recover any individual relief (including any backpay,
frontpay, reinstatement or other legal or equitable relief) in any charge,
complaint, or lawsuit or other proceeding brought by Employee or on his behalf
by any third party, except for any right Employee may have to receive a payment
from a government agency (and not the Company) for information provided to the
government agency.

2

--------------------------------------------------------------------------------

5.      Proprietary Information. Employee acknowledges access to and receipt of
confidential business and proprietary information regarding the Company and its
affiliates while working. Employee agrees not to make any such information known
to any member of the public. Employee further agrees to return to the Company
prior to the Termination Date all confidential and proprietary information and
all other Company property, as well as all copies or excerpts of any property,
files or documents obtained as a result of employment with the Company, except
those items that the Company specifically agrees in writing to permit Employee
to retain.

6.      Continuing Obligations. Employee acknowledges and affirms his Continuing
Obligations under the Employment Agreement (including without limitation
non-interference, non-solicitation, confidentiality, assignment of intellectual
property, non-disparagement and cooperation) and represents that he intends to
fully comply with the Continuing Obligations. Employee understands that his
compliance with the Continuing Obligations is a condition for receipt of the
consideration described in Paragraph 2 above.

7.      Confidentiality of this Agreement. The nature and terms of this
Agreement are strictly confidential and they have not been and shall not be
disclosed by Employee at any time to any person other than Employee’s lawyer or
accountant, a governmental agency, or Employee’s immediate family without the
prior written consent of an officer of the Company, except as necessary in any
legal proceedings directly related to the provisions and terms of this
Agreement, to prepare and file income tax forms, or as required by court order
after reasonable notice to the Company.

8.      Non-Admission. This Agreement shall not be construed as an admission by
the Company of any liability or acts of wrongdoing or unlawful discrimination,
nor shall it be considered to be evidence of such liability, wrongdoing, or
unlawful discrimination.

9.      Advice of Counsel, Consideration and Revocation Periods, Other
Information. The Company advises Employee to consult with an attorney prior to
signing this Agreement. Employee has 21 days to consider whether to sign this
Agreement (the “Consideration Period”), not counting the day on which he
received this Agreement. Employee must return this signed Agreement to the
Company’s representative set forth below within the Consideration Period but not
prior to the Termination Date. If Employee signs and returns this Agreement
before the end of the Consideration Period, it is because Employee freely chose
to do so after carefully considering its terms. Additionally, Employee shall
have fifteen (15) days from the date of the signing of this Agreement to revoke
this Agreement by delivering a written notice of revocation within the fifteen
(15)-day revocation period to Jeff Gough, SunOpta, 7301 Ohms Lane, Suite 600,
Edina, MN 55439. If the revocation period expires on a weekend or holiday,
Employee will have until the end of the next business day to revoke. This
Agreement will become effective on the sixteenth (16th) day after Employee signs
this Agreement provided Employee does not revoke this Agreement. Any
modification or alteration of any terms of this Agreement by Employee voids this
Agreement in its entirety. Employee agrees with the Company that changes,
whether material or immaterial, do not restart the running of the Consideration
Period. Employee knowingly and voluntarily agrees to all of the terms set forth
in this Agreement.

3

--------------------------------------------------------------------------------

10.      General Provisions. This Agreement, the Continuing Obligations of the
Employment Agreement, and any qualified employee benefit plans in which Employee
is currently a participant set forth the entire agreement between the parties
relating to the separation of his employment. Employee is not relying on any
other agreements or oral representations not fully addressed in this Agreement.
Any prior agreements between or directly involving Employee and the Company are
superseded by this Agreement, except that any prior agreements related to
inventions, business ideas, confidentiality of corporate information, and
non-competition, and any agreements relating to the Company’s purchase of
Sunrise Holdings (Delaware), Inc., remain intact and in full force and effect.
In the event of any conflict between the terms of this Agreement and the
Company’s severance plan, the provisions of this Agreement shall prevail. The
headings in this Agreement are provided for reference only and shall not affect
the substance of this Agreement.

Date: 8/25/17
Jeff Gough
SunOpta
7301 Ohms Lane, Ste 600
Edina, MN 55439 /s/ Jeff Gough
Signature

Employee has read and understood this Agreement, signs this Agreement knowing he
is waiving valuable rights, and acknowledges that this Agreement is final and
binding.



Date: 8/22/17
Not valid if signed
before Termination
Date Edward Haft
Edward Haft /s/ Edward Haft
Signature

4

--------------------------------------------------------------------------------